

115 HRES 655 IH: Calling for Congress to investigate allegations of sexual misconduct against President Trump.
U.S. House of Representatives
2017-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 655IN THE HOUSE OF REPRESENTATIVESDecember 11, 2017Mr. Meeks submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONCalling for Congress to investigate allegations of sexual misconduct against President Trump.
	
 Whereas gender inequality in America unfortunately and undeniably persists to this day; Whereas the recent Me Too movement has empowered women who have been the victims of sexual misconduct;
 Whereas we are at a pivotal time in our Nation’s history to denounce sexual misconduct; Whereas Members of Congress have been accused of sexual misconduct;
 Whereas allegations against these Members of Congress are being investigated by the Committee on Ethics of the House and the Select Committee on Ethics of the Senate; and
 Whereas President Donald J. Trump has been accused of sexual misconduct by 13 courageous women: Now, therefore, be it
	
 That it is the sense of the House of Representatives that Congress should investigate the allegations of sexual misconduct which have been made against President Trump, either through an existing committee or a committee established for purposes of investigating these allegations.
		